--------------------------------------------------------------------------------

Exhibit 10.65
 
SECOND AMENDMENT TO CREDIT AGREEMENT
AND REAFFIRMATION OF LOAN DOCUMENTS


THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND REAFFIRMATION OF LOAN DOCUMENTS
(this “Second Amendment”) is made and entered into as of August 31, 2007, by and
among DOUGLAS EMMETT 2006, LLC, a Delaware limited liability company
(“Borrower”); BANK OF AMERICA, N.A., a national banking association, as a Lender
(in such capacity, “BofA”), Swing Line Lender and L/C Issuer; BMO CAPITAL
MARKETS FINANCING, INC., as a Lender; BAYERISCHE LANDESBANK, as a Lender; ING
REAL ESTATE FINANCE (USA) LLC, as a Lender; and BANK OF AMERICA, N.A., a
national banking association, as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).  Each of the parties identified above as a Lender, together with any
other party who is currently a lender under the Credit Agreement or becomes a
lender party to the Credit Agreement after the date hereof pursuant to Section
10.06 of the Credit Agreement, are sometimes referred to herein individually as
a “Lender” and collectively as the “Lenders”.


RECITALS
 
A.           Borrower, the Administrative Agent, certain Lenders, Bank of
America, N.A., a national banking association, as L/C Issuer (the “L/C Issuer”),
Bank of America, N.A., a national banking association, as Swing Line Lender (the
“Swing Line Lender”) and certain other parties acting as Co-Syndication Agents
thereunder, entered into that certain Credit Agreement, dated as of October 30,
2006 (the “Original Credit Agreement”), as amended by that certain First
Amendment to Credit Agreement, dated as of March 1, 2007 (the “First Amendment”,
and together with the Original Credit Agreement, collectively, the “Credit
Agreement”).  By certain Assignments and Acceptances, ING Real Estate Finance
(USA) LLC, and Landesbank Baden-Wüerttemberg acquired their respective interests
in the Credit Agreement.  All capitalized terms used in this Second Amendment
(including in the recitals hereof) and not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement, as modified hereby.


B.           Pursuant to the Credit Agreement, the Lenders committed to make
loans and other extensions of credit to Borrower up to the aggregate principal
amount of $250,000,000 (collectively, the “Original Commitment”).


C.           Borrower has requested an increase in the Original Commitments in
the amount of $120,000,000, and, as of the date hereof, certain Lenders have
agreed to increase their Commitments which will increase Aggregate Commitments
by $100,000,000 (the “Increased Commitments”) up to $350,000,000 (the “Increased
Commitment Amount”).  Borrower and the Lenders anticipate that additional
Commitments in the amount of $20,000,000 (the “Anticipated Future Commitments”)
will be approved by one or more Lenders, which would increase the total amount
of the Aggregate Commitments up to $370,000,000 (the “Anticipated Future
Aggregate Commitment Amount”).  It is agreed that as of the date hereof, the
Lenders shall make available the Increased Commitments and that the Anticipated
Future Commitments, if approved, shall be permitted as set forth herein.


 
 

--------------------------------------------------------------------------------


 
D.           In connection with the Lenders making available the Increased
Commitments and the Increased Commitment Amount, and in connection with the
Anticipated Future Commitments, the Lenders party hereto, the Swing Line Lender,
the L/C Issuer, the Administrative Agent and Borrower desire to modify the
Credit Agreement and the Loan Documents, as set forth below.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants,
conditions and agreements herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower, the Administrative Agent, the Swing Line Lender, the L/C Issuer  and
the Lenders agree as follows:


1.             Conditions to Modification Effectiveness.  The effectiveness of
the modifications to the Credit Agreement and the other Loan Documents provided
for herein shall be subject to the satisfaction of the conditions set forth
herein, in each case to the satisfaction of the Administrative Agent.  The date
on which conditions are satisfied is referred to herein as the “Effective
Date”.  These conditions are as follows:


(a)           Modification Documents.  Borrower and the other Loan Parties
identified below shall have executed and delivered to the Administrative Agent
the following amendments to or supplements of the Loan Documents:


(i)            Agreement Supplementing Deeds of Trust.  An Agreement
Supplementing and Modifying Deeds of Trust, Assignments of Rents and Leases,
Security Agreements and Fixture Filings, substantially in the form of Attachment
A attached hereto, executed by each Credit Facility Guarantor and in form for
recording (the “Agreement Supplementing Deeds of Trust”);


(ii)           Guarantor Documents.  (A) The Reaffirmation of OP Guaranty,
substantially in the form of Attachment B attached hereto, executed by OP
Guarantor, and (B) the Reaffirmation of Credit Facility Guaranty, substantially
in the form of Attachment C attached hereto, executed by each Credit Facility
Guarantor (collectively, the “Reaffirmation of Guarantor Documents”);


(iii)           Contribution Agreement.  A Reaffirmation of Contribution
Agreement, substantially in the form of Attachment D attached hereto, executed
by each Credit Facility Guarantor;


(iv)           Reimbursement Agreement.  A Reaffirmation of Reimbursement
Agreement, substantially in the form of Attachment E attached hereto, executed
by Borrower and the OP Guarantor;


(v)           Property Manager’s Consent.  A Reaffirmation of Property Manager’s
Consent and Subordination Agreement, substantially in the form of Attachment F
attached hereto, executed by the Property Manager; and


 
 

--------------------------------------------------------------------------------


 
(vi)           Solvency Certificate.  A Solvency Certificate executed by each
Credit Facility Guarantor.


Borrower and the Administrative Agent acknowledge that they have executed, prior
hereto, a modification fee letter (the “Modification Fee Letter”).


(b)           Title Insurance; Priority; Recordation.


(i)            Title Endorsements.  The Title Insurer shall have recorded the
Agreement Supplementing Deeds of Trust, and shall have issued such endorsements
to the Title Policies to the effect that the validity and priority of the Deeds
of Trust insured thereunder have not been and will not be impaired by this
Second Amendment or the transactions contemplated by it, increasing the
liability amount thereunder by the aggregate maximum increase (i.e.,
$350,000,000) in the Commitments provided for herein, and confirming the
priority of each Deed of Trust, as supplemented by the Agreement Supplementing
Deeds of Trust, over all matters other than Permitted Title Exceptions
(including, without limitation, over all mechanics’ and materialmen’s liens) and
such other endorsements to the Title Policies as may be deemed reasonably
necessary by the Administrative Agent, together with reinsurance agreements with
respect thereto in amounts and from insurers acceptable to the Administrative
Agent, in each case in such form as may be reasonably acceptable to the
Administrative Agent; provided, however, that in connection with the Anticipated
Future Commitment, it is acknowledged and agreed that additional endorsements to
the Title Policies may be required to increase the liability amount under the
Title Policies by the Anticipated Future Commitments; and


(ii)           Costs and Expenses for Title Coverage.  Borrower shall have paid,
or shall have made other arrangements acceptable to the Title Insurer to pay, to
the Title Insurer all expenses and premiums of the Title Insurer in connection
with the issuance of such endorsements and reinsurance, and all recording and
filing fees payable in connection with recording the Agreement Supplementing
Deeds of Trust.


(c)           Appraisals.  The Administrative Agent shall have received an
updated Appraisal for each Borrowing Base Property.  Each Appraisal shall run in
favor of “Bank of America, N.A., or its designee, as Administrative Agent on
behalf of the lenders in its lending syndicate from time to time, and the
successors and assigns of each of the foregoing, all of whom may rely thereon.”


(d)           Commitment Limitations.  After giving effect to the modifications
provided for herein, (i) the Aggregate Commitments shall not exceed sixty-five
percent (65%) of the aggregate Appraised Values of the Borrowing Base
Properties, which Appraised Value shall be based on the “as is” value
established by a new Appraisal for each Borrowing Base Property delivered
pursuant to Section 1(c) above; and (ii) the Debt Service Coverage Ratio (based
on projections delivered by Borrower and reasonably acceptable to the
Administrative Agent of Operating Expenses and Operating Income of all the
Borrowing Base Properties for the four (4) full calendar quarters following the
Effective Date, and projected Debt Service for such period determined in
accordance with the definition of “Debt Service” in the Credit Agreement using
an Interest Rate for such purposes of six and thirteen one-hundredth percent
(6.13%) per annum) shall be equal to or greater than 1.25:1.00.


 
 

--------------------------------------------------------------------------------


 
(e)           Legal Opinions.  The Administrative Agent shall have received
favorable written opinions, dated as of the date of this Second Amendment, of
counsel to Borrower and the Guarantors with respect to this Second Amendment and
the other documents to be delivered pursuant hereto, in such forms as may be
deemed satisfactory by the Administrative Agent.


(f)           Organizational Documents; Resolutions and Authorizations.  The
Administrative Agent shall have received the following documents with respect to
Borrower and the other Loan Parties identified below:


(i)           Certificates of Incorporation, Certificates of Formation,
Certificates of Limited Partnership, similar formation documents and all other
Organization Documents for Borrower and each of the other parties as to whom
such documentation was delivered to the Administrative Agent in connection with
the original closing of the Credit Facility, certified by the Secretary of State
of the state of formation of such Person as of a recent date, or, to the extent
such documentation has not been modified since the original closing of the
Credit Facility, a certificate to such effect from Borrower or the applicable
Guarantor (or their respective general partner or manager);


(ii)           Such applicable resolutions and authorizations of Borrower, the
Guarantors and each of the other parties as to whom resolutions and
authorizations were delivered to the Administrative Agent in connection with the
original closing of the Credit Facility, as are required to authorize the
execution and delivery of this Second Amendment and the other documents to be
delivered pursuant hereto, in each case certified by a Responsible Officer on
behalf of such party as of the Effective Date as being accurate and complete,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel, or, to the extent such documentation has not been modified
since the original closing of the Credit Facility, a certificate to such effect
from Borrower;


(iii)           Certificates signed by a Responsible Officer on behalf of the
applicable Person certifying the name, incumbency and signature of one or more
individuals authorized to execute this Second Amendment and the other documents
to be delivered pursuant hereto, on which the Administrative Agent and the
Lenders may rely; and


(iv)           Good standing certificates with respect to Borrower, the
Guarantors and each of the other parties as to whom such certificates were
delivered to the Administrative Agent in connection with the original closing of
the Credit Facility, dated as of a current date.


(g)           Representations and Warranties.  As of the Effective Date, all of
the representations and warranties in the Loan Documents of Borrower, the
Guarantors and the other Borrower Parties shall be true and correct, after
giving effect to the modifications intended to become effective as of the
Effective Date (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that the representations and warranties
contained in clauses (a) and (b) of Section 5.05 of the Original Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a), (b), (c) and (d), of Section 6.01 thereof).


 
 

--------------------------------------------------------------------------------


 
(h)           No Events of Default.  As of the Effective Date, after giving
effect to the modifications provided for in this Second Amendment, no Event of
Default or event which, if uncured after the giving of notice, the passage of
time, or both, would become an Event of Default, shall exist.


(i)            Fees and Expenses.  Borrower shall have paid (which may be
through a Borrowing) (a) all fees then due and payable to BofA and the
Administrative Agent pursuant to the Fee Letter and the Modification Fee Letter,
(b) any other fees then due to the Administrative Agent pursuant to the Loan
Documents, and (c) any fees and expenses due to the Administrative Agent of the
type to be reimbursed by Borrower pursuant to Section 10.04(a)(ii) of the Credit
Agreement with respect to the modifications provided for in this Second
Amendment and the other documents to be delivered pursuant hereto (provided
that, with respect to the fees and expenses of legal counsel to the
Administrative Agent, Borrower shall furnish a reasonably detailed invoice from
such counsel and 90% of such fees and expenses shall be paid upon the Effective
Date, with the remaining 10% of such fees and expenses to be paid promptly
following the delivery by such legal counsel of closing binders with respect to
the loan modification pursuant hereto).


2.             Credit Agreement and Loan Documents Modifications.  Upon the
Effective Date, the Credit Agreement and the other Loan Documents shall be
modified as follows:


(a)           The definition of “Allocated Loan Amount” set forth in the Credit
Agreement is hereby amended and restated in its entirety as follows:


“’Allocated Loan Amount’ means:


(a)        Subject to adjustment as set forth in clause (c) or (d) below, the
Allocated Loan Amount for each Initial Borrowing Base Property as of the Second
Amendment Date shall be the amount set forth for such Borrowing Base Property on
Amended and Restated Schedule 5.08 attached hereto;


(b)       Subject to adjustment as set forth in clause (c) or (d) below, the
Allocated Loan Amount for any Additional Borrowing Base Property which is added
pursuant to Section 2.16(a) shall be the amount determined by the Administrative
Agent as of the time the applicable Nominated Property is to be included as an
Additional Borrowing Base Property, equal to the lesser of (i) sixty-five
percent (65%) of the Appraised Value of such Borrowing Base Property as
determined in accordance with a current Appraisal pursuant to
Section 2.16(a)(ii)(A), and (ii) the amount that, when added to the sum of the
Allocated Loan Amounts for all of the other Borrowing Base Properties, would
produce a Debt Service Coverage Ratio for all of the Borrowing Base Properties
(including the Additional Borrowing Base Property) of 1.25:1.0 (subject,
however, to the Borrower’s right to withdraw the Nominated Property pursuant to
Section 2.16(a)(iv) hereof);


(c)        Subject to adjustment as set forth in clause (d) below, the Allocated
Loan Amount for each Borrowing Base Property as of any extension of the Maturity
Date pursuant to Section 2.14 hereof shall be the amount determined by the
Administrative Agent in connection with such extension of the Maturity Date
equal to the lesser of (i) sixty-five percent (65%) of the


 
 

--------------------------------------------------------------------------------


 
Appraised Value of such Borrowing Base Property as determined in accordance with
the Appraisal obtained in connection with such extension, and (ii) the amount
described in the foregoing clause (i) for such Borrowing Base Property,
multiplied by a fraction, the numerator of which is the principal amount that
would produce a Debt Service Coverage Ratio for all of the Borrowing Base
Properties of 1.25:1.00, and denominator of which is the sum of the amounts
described in the foregoing clause (i) for all of the Borrowing Base Properties;
and


(d)       The Allocated Loan Amount of a Borrowing Base Property suffering a
Casualty Event or a Taking shall be reduced by the amount of any Net Proceeds
attributable to such Borrowing Base Property applied by the Administrative Agent
in prepayment of the Outstanding Principal Amount pursuant to Section 2.05(e).”


(b)           The definition of “Applicable Rate” set forth in the Credit
Agreement is hereby amended and restated in its entirety as follows:


“Applicable Rate” means a per annum rate equal to the applicable amount set
forth in the grid below:


Total Outstandings of the Credit Facility
 
Eurodollar Rate Loans
(Eurodollar Rate +)
[basis points per annum]
 
Base Rate Loans
(Federal Funds Rate +)
[basis points per annum]
 
Letters of Credit
[basis points per annum]
Less than or equal to $262,500,000 plus 45% of the Appraised Value of Additional
Borrowing Base Properties
   
70
   
95
   
70
Greater than $262,500,000 plus 45% of the Appraised Value of Additional
Borrowing Base Properties
 
80
 
105
 
80



(c)           The definition of “Interest Period” set forth in the Credit
Agreement is hereby modified by (i) adding the following words after the word
“date” in the third line:  “ fourteen (14) days, or ”, and (ii) by deleting the
“.” at the end of subsection (d), replacing it with “; and” and adding a new
subsection (e) thereto as follows: “(e) the provisions of Section 3.03(b) shall
not apply to any Eurodollar Rate Loans having an Interest Period of fourteen
(14) days.”


(d)           The definition of “Loan Documents” set forth in the Credit
Agreement is hereby modified by adding the following sentence at the end
thereof:  “The First Amendment and the Second Amendment and each of the notes
and modifications to the Loan Documents delivered pursuant thereto are each
‘Loan Documents.’”  It is understood and agreed that none of the reaffirmations
delivered pursuant to this Second Amendment with respect to any of the


 
 

--------------------------------------------------------------------------------


 
(e)           documents that (pursuant to Section 10.23 of the Credit Agreement)
are not Loan Documents shall be considered “Loan Documents.”


(f)           The definition of “Permitted Title Exceptions” is modified by
adding the following immediately prior to the end thereof: “or in any
modification endorsement thereto issued in connection with the Second
Amendment.”


(g)           The definition of “Swing Line Sublimit” set forth in the Credit
Agreement is hereby modified by replacing the words “$50,000,000” with
“$75,000,000” in clause (a) of the definition.


(h)           The following additional defined terms are hereby added to the
Credit Agreement:


“Second Amendment” means that certain Second Amendment to Credit Agreement and
Reaffirmation of Loan Documents, dated as of August 31, 2007, entered into among
Borrower, the Administrative Agent and the Lenders signatory thereto.


“Effective Date” has the meaning assigned to such term in the Second Amendment.


“Second Amendment Date” means the Effective Date of the Second Amendment.”


“Modification Fee Letter” means that certain letter agreement, dated August 2,
2007, among Borrower, the Credit Facility Guarantors, the Administrative Agent
and the Arranger.


(i)            The Loan Documents and all exhibits and schedules to the Credit
Agreement are hereby modified to replace any references therein to the aggregate
extension of credit pursuant to the Credit Agreement as “$250,000,000” with
“$350,000,000”; provided, however, that, in the event that the Anticipated
Future Commitments are approved, all exhibits and schedules to the Credit
Agreement shall, at such time, be modified to replace any references therein to
the aggregate extension of credit pursuant to the Credit Agreement as
“$350,000,000” with “$370,000,000”.


(j)            The following schedules to the Credit Agreement are hereby
modified as follows:

 
(i)           Schedule 2.01 of the Credit Agreement (Commitments and Applicable
Percentages) and the Commitments and Applicable Percentages set forth therein
are hereby deleted and replaced in its entirety with the Amended and Restated
Schedule 2.01 (Commitments and Applicable Percentages) attached hereto as
Exhibit A; provided, however, that, in the event that the Anticipated Future
Commitments are approved, the Amended and Restated Schedule 2.01 (Commitments
and Applicable Percentages) shall be revised and replaced with a Second Amended
and Restated Schedule 2.01 (Commitments and Applicable Percentages) to be
circulated to Borrower, the Administrative Agent and the Lenders, which shall
reflect the total Anticipated Future Aggregate Commitment Amount and the then
applicable Commitments and Applicable Percentages.  All references in the Loan
Documents to the “Commitments” and all references in the Loan Documents to the
“Applicable Percentages” shall


 
 

--------------------------------------------------------------------------------




(ii)           hereafter refer to the Amended and Restated Schedule 2.01
attached hereto as Exhibit A, and, in the event that the Anticipated Future
Commitments are approved, shall, at such time, thereafter refer to the Second
Amended and Restated Schedule 2.01.


(iii)           Schedule 5.05 of the Credit Agreement (Indebtedness) is hereby
revised with respect to item 12 thereof to reference financial statements
delivered prior to the Effective Date rather than the Closing Date.


(iv)           Schedule 5.08 of the Credit Agreement (Borrowing Base Properties;
Credit Facility Guarantors; Allocated Loan Amounts; Property Managers) and the
Borrowing Base Properties, Credit Facility Guarantors, Allocated Loan Amounts
and Property Managers set forth therein are hereby deleted and replaced in its
entirety with the Amended and Restated Schedule 5.08 (Borrowing Base Properties;
Credit Facility Guarantors; Allocated Loan Amounts; Property Managers) attached
hereto as Exhibit B; provided, however, that, in the event that the Anticipated
Future Commitments are not approved by the Outside Approval Date (as defined
below), Borrower and the Lenders agree that the Allocated Loan Amounts set forth
on the Amended and Restated Schedule 5.08 shall be reduced for each Borrowing
Base Property pro rata by 5.40%, and that the Amended and Restated Schedule 5.08
shall be revised and replaced with a Second Amended and Restated Schedule 5.08
(Borrowing Base Properties; Credit Facility Guarantors; Allocated Loan Amounts;
Property Managers) to be circulated to Borrower, the Administrative Agent and
the Lenders, which shall reflect the then applicable Allocated Loan Amounts
revised in accordance with this proviso.


(v)           Schedule 7.01 of the Credit Agreement is hereby revised with
respect to item 6 thereof to include liens securing Indebtedness under title
encumbrances recorded against Excluded Properties as of the Effective Date.


(vi)           Schedule 5.25 of the Credit Agreement (Rent Rolls) is hereby
replaced in its entirety with Amended and Restated Schedule 5.25 attached hereto
as Exhibit C.


(vii)           Notwithstanding anything to the contrary contained in Section
5.17 of the Credit Agreement, the correct tax identification numbers for the
Loan Parties are listed on Amended and Restated Schedule 10.02 attached hereto
as Exhibit D.


(k)           From and after the Effective Date, all references in the Loan
Documents to the “Credit Agreement” or the “Loan Documents” or to any Loan
Document (whether by reference to a “Loan Document” or to the specific document
name or defined term for a document included within the meaning of “Loan
Document”) shall be deemed to refer to the Credit Agreement, the Loan Documents
or such Loan Document, as amended, modified and supplemented hereby and, as
applicable and subject to Section 2(d) above, by the documents executed and
delivered by the Loan Parties in connection with this Second Amendment.


(l)            It is understood and agreed that the increase in Commitments
provided for herein (together with any Anticipated Future Commitments when
approved) count towards the overall increase of up to $250,000,000 in the
Commitments that may be requested by Borrower pursuant to Section 2.15 of the
Credit Agreement (so that, after giving effect thereto, Borrower’s rights


 
 

--------------------------------------------------------------------------------




(m)           under Section 2.15 shall apply with respect to additional
increases in the amount of up to $150,000,000 (or $130,000,000, if the
Anticipated Future Commitments are approved)) and as one of the five (5) such
increases permissible thereunder (the “First Permitted Increase”).  The Lenders
acknowledge and agree that the conditions to effectiveness of this Second
Amendment shall be governed by the terms of this Second Amendment and not by
Section 2.15(e) of the Credit Agreement.  Without limiting the foregoing, the
Administrative Agent and the Lenders agree that the Anticipated Future
Commitments shall permitted so long as such Anticipated Future Commitments are
approved on or prior to October 31, 2007 (the “Outside Approval Date”) and, if
approved by the Outside Approval Date, shall be considered part of the First
Permitted Increase, and further agree that the minimum increase amount of
$50,000,000 set forth in Section 2.15(a) of the Credit Agreement shall not apply
to the Anticipated Future Commitments.  Any Lender not a signatory hereto which
increases its respective commitment amount in connection with the Anticipated
Future Commitments shall execute and deliver a joinder agreement in the form
attached hereto as Exhibit F and approved by Borrower and the Administrative
Agent.


(n)           In connection with effectuating any Anticipated Future
Commitments, Borrower, the Administrative Agent and the Lenders hereby
acknowledge that a Lender may assign to one or more Lenders a portion of its
respective Commitments in amounts less than the $5,000,000 minimum amount set
forth in Section 10.06(b) of the Credit Agreement, and Borrower, the
Administrative Agent and the Lenders hereby agree that any such assignments
shall be permissible and shall not require any separate consent thereto,
notwithstanding the minimum amount set forth in Section 10.06(b) of the Credit
Agreement.


(o)           For purposes of determining compliance with the conditions
specified in Section 1, each Lender that has executed this Second Amendment
shall be deemed to have consented to, approved or accepted, or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to such Lender, unless, prior to the
Effective Date, the Administrative Agent shall have received notice from such
Lender specifying its objection thereto.


(p)           The Administrative Agent will notify the Borrower and the Lenders
of the occurrence of the Effective Date.


3.             Reaffirmation.


(a)           Borrower hereby (i) reaffirms, ratifies, confirms, and
acknowledges its obligations under each Note, the Credit Agreement, and all the
other Loan Documents, and agrees to continue to be bound thereby and perform
thereunder, and (ii) agrees and acknowledges that all such Loan Documents and
all of Borrower’s obligations thereunder are and remain in full force and effect
and, except as expressly provided herein, have not been modified.


(b)           Concurrently herewith, each Guarantor is executing and delivering
to the Administrative Agent the applicable Reaffirmation of Guarantor Document
referred to in Section 1(a)(ii) above.  Each reaffirmation is a “Loan Document”
and all references herein, in the Credit Agreement and in the Loan Documents to
the “Guaranty” or to any specific Loan Document


 
 

--------------------------------------------------------------------------------




(c)           included in the definition of Guaranty shall be deemed to include
the reaffirmation of such Guaranty.


(d)           Concurrently herewith, each Credit Facility Guarantor is executing
and delivering to Administrative Agent the Reaffirmation of Contribution
Agreement referred to in Section 1(a)(iii) above.  Such reaffirmation is a “Loan
Document” and all references herein, in the Credit Agreement and in the Loan
Documents to the “Contribution Agreement” shall be deemed to include such
reaffirmation.


(e)           Concurrently herewith, Borrower and the OP Guarantor are executing
and delivering to Administrative Agent the Reaffirmation of the Reimbursement
Agreement referred to in Section 1(a)(iv) above.  Such reaffirmation is a “Loan
Document” and all references herein, in the Credit Agreement and in the Loan
Documents to the “Reimbursement Agreement” shall be deemed to include such
reaffirmation.


(f)           Concurrently herewith, Property Manager is executing and
delivering to Administrative Agent the Reaffirmation of Property Manager’s
Consent and Subordination Agreement referred to in Section 1(a)(v) above.  Such
reaffirmation is a “Loan Document” and all references herein, in the Credit
Agreement and in the Loan Documents to the “Property Manager’s Consent” shall be
deemed to include such reaffirmation.


4.             Representations and Warranties.  Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows:


(a)           Borrower has full power and authority to enter into this Second
Amendment and perform its obligations hereunder, and Borrower’s execution and
delivery of this Second Amendment has been duly authorized by all necessary
limited liability company action.  Except for recordings or filings contemplated
by this Second Amendment or the other Loan Documents, no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person that has not been obtained, taken or
performed is necessary or required in connection with the execution, delivery or
performance by Borrower of this Second Amendment or any document or instrument
to be delivered by Borrower pursuant hereto.  This Second Amendment and the
documents and instruments delivered by Borrower pursuant hereto have been duly
executed and delivered, and constitute the legal, valid and binding obligation
of Borrower, enforceable against Borrower in accordance with their respective
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally, or by equitable principles relating
to enforceability (whether such enforceability is considered in a proceeding in
equity or at law).


(b)           As of the date hereof and immediately after giving effect to this
Second Amendment and the modifications to the Loan Documents contemplated
hereby, no Event of Default or event which, if uncured after the giving of
notice, the passage of time, or both, would become an Event of Default, exists.


(c)           As of the date hereof, each Credit Facility Guarantor identified
in Amended and Restated Schedule 5.08 has good and marketable title in fee
simple to, or valid leasehold


 
 

--------------------------------------------------------------------------------




(d)           interests in (as disclosed in such Schedule), the corresponding
Borrowing Base Property listed in such Schedule, subject to no Liens, other than
Permitted Title Exceptions and rights of equipment lessors under equipment
leases that comply with the requirements of Section 7.03(e) of the Credit
Agreement.  As of the date hereof, the property of Borrower is subject to no
Liens, other than Liens in favor of the Administrative Agent.  There are no
outstanding options to purchase or rights of first refusal to purchase affecting
the Borrowing Base Properties, other than those in favor of the Borrower or a
Credit Facility Guarantor.


(e)           As of the date hereof and immediately after giving effect to this
Second Amendment and the modifications to the Loan Documents contemplated
hereby, Borrower reaffirms all of its obligations under the Loan Documents (as
so modified), and Borrower acknowledges that it has no claims, offsets or
defenses with respect to the payment of sums due under any Note or any other
Loan Document.  Without limiting the foregoing, as of the date hereof, Borrower
hereby confirms (i) that, as of the date hereof, Committed Loans in the
aggregate amount of $20,000,000 are outstanding; (ii) that, as of the date
hereof, Swing Line Loans in the aggregate amount of $23,500,000 are outstanding;
(iii) that the L/C Issuer has not issued any Letters of Credit which remain
outstanding; and (iv) that interest currently due on the Loans has been paid
through (but not including) August 31, 2007.  The Notes heretofore issued
pursuant to the Credit Agreement shall continue to evidence the obligations
arising under the Credit Agreement as modified hereby.


(f)           As of the date hereof and immediately after giving effect to this
Second Amendment and the modifications to the Loan Documents contemplated
thereby, except as set forth on Exhibit E hereto (and except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
the representations and warranties contained in clauses (a) and (b) of Section
5.05 of the Original Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a), (b), (c) and (d), of
Section 6.01 thereof ) (and subject to the qualifications set forth in Section
2.15(e) of the Credit Agreement), all representations and warranties made and
given by Borrower and Guarantors in the Loan Documents are true, accurate and
correct.


5.             Miscellaneous.


(a)           Controlling Provisions.  In the event of any inconsistencies
between the provisions of this Second Amendment and the provisions of any other
Loan Document, the provisions of this Second Amendment shall govern and
prevail.  Except as expressly modified by this Second Amendment, the Loan
Documents shall not be modified and shall remain in full force and effect.


(b)           Further Assurances.  At the Administrative Agent’s request,
Borrower shall promptly execute any other document or instrument and/or seek any
consent or agreement from any third party that the Administrative Agent
reasonably determines is necessary to evidence or further, or is otherwise
relevant to, the intent of the parties, as set forth in this Second Amendment,
provided, the same shall not result in a decrease of the rights of Borrower or
result in an increase in Borrower’s obligations under the Loan Documents.  At
the Administrative Agent’s request, Borrower shall promptly cause any other Loan
Party or any of the holders of


 
 

--------------------------------------------------------------------------------




(c)           any equity interest in any other Loan Party, as applicable, to
execute any other document or instrument and/or diligently seek any consent or
agreement from any third party that the Administrative Agent reasonably
determines is necessary to evidence or further, or is otherwise relevant to, the
intent of the parties, as set forth in this Second Amendment, provided the same
shall not result in a decrease of the rights of such Loan Party or result in an
increase in such Loan Party’s obligations under the Loan Documents.


(d)           Counterparts.  This Second Amendment may be executed by one or
more of the parties to this Second Amendment in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument.


(e)           Entire Agreement.  This Second Amendment, together with the other
Loan Documents, set forth the entire agreement and understanding among Borrower,
the Administrative Agent and the Lenders, and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.  This Second
Amendment shall not prejudice any rights or remedies of the Administrative Agent
or the Lenders under the Loan Documents.  The Administrative Agent and each
Lender reserve, without limitation, all rights which each has against any
indemnitor, guarantor, or endorser of the Notes.  Nothing in this Second
Amendment shall impair the lien of any Deed of Trust, which as hereby amended
shall remain a deed of trust with a power of sale, creating a first lien
encumbering the applicable Borrowing Base Property (subject to the Permitted
Title Exceptions applicable to such Borrowing Base Property).


(f)           GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.


(g)           Limitation of Liability.  The provisions of Section 10.20 of the
Original Credit Agreement shall apply to the terms of the Credit Agreement as
amended by this Second Amendment and are hereby incorporated herein by this
reference.


[SIGNATURES APPEAR ON NEXT PAGE]


 
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower, the Administrative Agent, the Swing Line Lender,
the L/C Issuer and the Lenders party hereto have caused this Second Amendment to
be executed by their duly authorized representatives as of the day, month and
year first above written.

 

  BORROWER:         DOUGLAS EMMETT 2006, LLC,   a Delaware limited liability
company        
By:  
Douglas Emmett Management, Inc., a Delaware corporation, its Manager
               
By:
 
   
Name: 
William Kamer    
Title:
Chief Financial Officer


 
[Signatures continue on the next page.]


 
 

--------------------------------------------------------------------------------





  LENDERS:           BANK OF AMERICA, N.A., as a Lender, L/C Issuer     and
Swing Line Lender                
By:
 
   
Name:
 
   
Title:
 
 



[Signatures continue on the next page.]


 
 

--------------------------------------------------------------------------------


 

 
BMO CAPITAL MARKETS FINANCING, INC.,
   
as Lender
               
By:
 
   
Name:
 
   
Title:
 
 

 
[Signatures continue on the next page.]


 
 

--------------------------------------------------------------------------------


 



 
BAYERISCHE LANDESBANK, as Lender
               
By:
 
   
Name:
 
   
Title:
 
 

 

       
By:
 
   
Name:
 
   
Title:
 
 

 
[Signatures continue on the next page.]


 
 

--------------------------------------------------------------------------------


 

 
ING REAL ESTATE FINANCE (USA) LLC, as Lender
               
By:
 
   
Name:
 
   
Title:
 
 



 
 

--------------------------------------------------------------------------------


 

 
ADMINISTRATIVE AGENT:
         
BANK OF AMERICA, N.A., as Administrative Agent
               
By:
 
   
Name:
 
   
Title:
 
 



 
 

--------------------------------------------------------------------------------




EXHIBIT A


AMENDED AND RESTATED SCHEDULE 2.011


COMMITMENTS
AND APPLICABLE PERCENTAGES


(as of the date of the Second Amendment)


Lender
 
Commitment
   
Applicable Percentage
 
Bank of America, N.A.
  $ 75,000,000       21.4286%  
BMO Capital Markets Financing, Inc.
  $ 75,000,000       21.4286%  
Bayerische Landesbank
  $ 75,000,000       21.4286%  
Wachovia Bank, National Association
  $ 50,000,000       14.2857%  
ING Real Estate Finance (USA) LLC
  $ 50,000,000       14.2875%  
Landesbank Baden-Wüerttemberg
  $ 25,000,000       7.1428%  
Total
  $ 350,000,000       100.000000000%  

 
1 This Amended and Restated Schedule 2.01 is subject to being replaced by a
Second Amended and Restated Schedule 2.01 in accordance with Section 2(i)(i) of
the Second Amendment.

 
 

--------------------------------------------------------------------------------


 
EXHIBIT B


AMENDED AND RESTATED SCHEDULE 5.08


BORROWING BASE PROPERTIES; CREDIT FACILITY GUARANTORS; ALLOCATED LOAN AMOUNTS;
PROPERTY MANAGERS


Property Name
Address
Property Owner (Credit Facility Guarantor)
Property Manager
Rentable Square Feet
Allocated Loan Amount
Village on Canon
301 N. Canon Drive, Beverly Hills, CA (Beverly Hills area)
Douglas Emmett 1993, LLC
Douglas Emmett Management, LLC
100,004
$43,418,948
Camden Medical Arts
414 N. Camden Drive, Beverly Hills, CA (Beverly Hills area)
Douglas Emmett 1995, LLC
Douglas Emmett Management, LLC
64,554
$29,761,612
Saltair / San Vicente
12011 San Vicente Blvd., Los Angeles, CA (Brentwood area)
Douglas Emmett 1996, LLC
Douglas Emmett Management, LLC
54,244
$14,169,486
Verona
530 Wilshire Blvd., Santa Monica, CA  (Santa Monica area)
Douglas Emmett 1996, LLC
Douglas Emmett Management, LLC
48,436
$18,437,404
Tower at Sherman Oaks
14724 Ventura Boulevard, Los Angeles, CA (Sherman Oaks area)
Douglas Emmett 1996, LLC
Douglas Emmett Management, LLC
164,310
$33,574,285
One Westwood*
10990 Wilshire Blvd, Los Angeles, CA (Westwood area)
Douglas Emmett Realty Fund 1997
Douglas Emmett Management, LLC
201,921
$75,684,405
Brentwood / Saltair
11999 San Vicente Blvd, Los Angeles, CA (Brentwood area)
Douglas Emmett 1998, LLC
Douglas Emmett Management, LLC
57,344
$15,136,881
9601 Wilshire Blvd.
9601 Wilshire Blvd., Beverly Hills, CA (Beverly Hills area)
Douglas Emmett 2000, LLC
Douglas Emmett Management, LLC
301,849
$113,071,362
Santa Monica Square
201 Santa Monica Blvd., Santa Monica, CA (Santa Monica area)
Douglas Emmett 2000, LLC
Douglas Emmett Management, LLC
77,375
$26,745,617
           
 
*Ground Lease, 1/6th interest in Fee, and Option to buy remainder of Fee
 



 
 

--------------------------------------------------------------------------------




EXHIBIT C


AMENDED AND RESTATED SCHEDULE 5.25


(Rent Rolls)
 
(See attached)


 
 

--------------------------------------------------------------------------------


 
EXHIBIT D


AMENDED AND RESTATED SCHEDULE 10.02
(Tax Identification Numbers)


Douglas Emmett 2006, LLC
20-5321324
Douglas Emmett Properties, LP
20-3213411
Douglas Emmett 1993, LLC
68-0587906
Douglas Emmett 1995, LLC
16-1700675
Douglas Emmett 1996, LLC
76-0770980
Douglas Emmett Realty Fund 1997-
95-4653254
Douglas Emmett 1998, LLC-
20-2983805
Douglas Emmett 2000, LLC
20-2983832




 
 

--------------------------------------------------------------------------------


 
EXHIBIT E


 
Qualifications to Representations and Warranties (if any)
 
1.           That all references to the rent rolls in the representations and
warranties contained in the Loan Documents are to the rent rolls attached to
Amended and Restated Schedule 5.25.
 
2.           That all references to the delinquency reports in the
representations and warranties contained in the Loan Documents are to the
delinquency reports attached to this Exhibit E. 
 
3.           That for purposes of Section 5.25(c) of the Original Credit
Agreement, and with respect to Leases entered into or Modified since October 30,
2006 (the "Original Closing Date"), such representation and warranty shall be
limited to a representation and warranty that Borrower has delivered to the
Administrative Agent copies of all Major Leases, and any Modifications thereto,
entered into with respect to the Borrowing Base Properties since the Original
Closing Date and such copies are true, correct and complete in all material
respects.
 
4.           The representation and warranty in Section 5.25(d) of the Original
Credit Agreement is true and correct as of the Original Closing Date, but the
original Lease summaries may have become inaccurate to the extent that a Lease
was Modified since the Original Closing Date and such Modification(s) are not
reflected in the original Lease summaries. Notwithstanding the foregoing, the
Borrower reaffirms its representation and warranty in Section 5.25(c) of the
Original Credit Agreement, as qualified herein, that Borrower has delivered to
the Administrative Agent copies of all Major Leases, and any Modifications
thereto, entered into with respect to the Borrowing Base Properties since
the Original Closing Date and such copies are true, correct and complete in all
material respects.


 
 

--------------------------------------------------------------------------------


 
Exhibit F
Form of Joinder
JOINDER


Dated: ______, ____


Reference is made to that certain Second Amendment to Credit Agreement and
Reaffirmation of Loan Documents dated as of August 31, 2007 among Douglas Emmett
2006, LLC, a Delaware limited liability company (“Borrower”), Lenders from time
to time party thereto, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Second Amendment;” the
terms defined therein being used herein as therein defined).  This Joinder is
being delivered pursuant to Section 2(k) of the Second Amendment.


(“Lender”), hereby agrees to become a party under the Second Amendment and
agrees to be bound by all the terms and conditions of the Second Amendment
applicable to a Lender from and after the date hereof as if a signatory to the
Second Amendment.  The increased amount of Commitments agreed to by Lender
hereunder is $_________________.


The undersigned hereby consent to the undersigned Lender becoming a party to the
Second Amendment.  This Joinder is executed by the parties hereto as of the date
first written above.



 
Lender:
           
By:
 
   
Name: 
 
   
Title:
 
 



Consented:


Borrower:
DOUGLAS EMMETT 2006, LLC,
a Delaware limited liability company
   
By:
Douglas Emmett Management, Inc.,
 
a Delaware corporation, its Manager
         
By: 
 
 
 
Name: William Kamer
 
Title: Chief Financial Officer



 
 

--------------------------------------------------------------------------------


 
Consented:


BANK OF AMERICA, N.A., as Administrative Agent
         
By:
     
Name:
     
Title:
     



 
 

--------------------------------------------------------------------------------




Attachment A


Form of Agreement Supplementing Deeds of Trust

 
 

--------------------------------------------------------------------------------


 
Attachment B


Form of Reaffirmation of OP Guaranty

 
 

--------------------------------------------------------------------------------


 
Attachment C


Form of Reaffirmation of Credit Facility Guaranty

 
 

--------------------------------------------------------------------------------


 
Attachment D


Form of Reaffirmation of Contribution Agreement

 
 

--------------------------------------------------------------------------------


 
Attachment E


Form of Reaffirmation of Reimbursement Agreement

 
 

--------------------------------------------------------------------------------


 
Attachment F
 
Form of Reaffirmation of Property Manager’s Consent
 
 

--------------------------------------------------------------------------------